FIRST DISTRICT COURT OF APPEAL
                 STATE OF FLORIDA
                 _____________________________

                         No. 1D17-2985
                 _____________________________

CHARLES K. DAWSON,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                 _____________________________


On appeal from the Circuit Court for Bay County.
Brantley S. Clark, Jr., Judge.

                          April 29, 2019


PER CURIAM.

     Appellant, Charles K. Dawson, challenges his judgment and
sentence for failure of sexual predator to properly register
residency after release from custody. He argues the trial court
erred in denying his requests: (1) for a special jury instruction on
the maintenance of video surveillance; and (2) to remove from the
jury instructions references to “sexual predator.” We affirm the
second issue without discussion based on our prior decision in
Johnson v. State, 842 So. 2d 228 (Fla. 1st DCA 2003). For the
reasons that follow, we also affirm the first issue.

    At trial, Appellant contended that following his release from
custody he entered the lobby of the sheriff’s office twice in an
attempt to properly register. A witness from the Bay County
Sheriff’s Office indicated the registration lobby had video
surveillance and would have been able to show if Appellant had
been in the office as he claimed. However, the video was not
required to be maintained.

    At trial, defense counsel proposed the following instruction:

    Members of the jury, the parties have agreed to certain
    facts. You must accept these facts as true.

    1. Charles Kevin Dawson has been convicted as a sexual
    predator.
    2. Video surveillance of the Bay County Sheriff’s Office
    is only maintained for 30 days and any video that existed
    was not preserved in order to view in this case.

     The trial court declined to give this proposed instruction and
instead gave the standard instruction on the defense to the crime
of failure to register:

    It is a defense to the crime of failure to register as a sexual
    predator, that Charles Dawson attempted to register as
    required by law, but was misinformed or otherwise
    prevented from timely registering by the office of the
    sheriff.

     Generally, standard jury instructions are preferred over
special instructions. See Stephens v. State, 787 So. 2d 747, 755
(Fla. 2001). But, a defendant has a right to a special instruction
on the law applicable to his defense theory where trial evidence
supports the theory. Id. In order to be entitled to a special jury
instruction, a defendant must prove: “(1) the special instruction
was supported by the evidence; (2) the standard instruction did not
adequately cover the theory of defense; and (3) the special
instruction was a correct statement of the law and not misleading
or confusing.” Id. at 756.

    The trial court did not abuse its discretion in denying the
proposed special instruction. See Kervin v. State, 195 So. 3d 1181,
1182 (Fla. 1st DCA 2016) (“We review the trial court’s decision to
give or withhold a proposed jury instruction for an abuse of

                                  2
discretion.”). While Appellant’s proposed instruction was
supported by the evidence, Appellant failed to establish the
standard instruction did not adequately cover his defense.
Appellant’s defense was that he attempted to, but was prevented
from properly registering and that the video, destroyed by the
sheriff’s office, would have been evidence of his attempt to register.
While Appellant’s proposed instruction would certainly have
provided the jury with greater detail about his defense, the
standard jury instruction permitted the jury to consider these
details and consider the circumstances of the case. Furthermore,
the proposed instruction was a statement of stipulated fact rather
than one of law. See § 918.10(1), Fla. Stat. (providing that, after
closing arguments, the court charge the jury “only on the law of
the case”).

    AFFIRMED.

WETHERELL, BILBREY, and M.K. THOMAS, JJ., concur.

                  _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Andy Thomas, Public Defender, and Robin B. Rogers, Assistant
Public Defender, Tallahassee, for Appellant.

Ashley Moody, Attorney General, and Kaitlin Weiss, Assistant
Attorney General, Tallahassee, for Appellee.




                                  3